ROBERT L. BLAND, Judge,
concurring.
I concur in the conclusion reached by Judge Schuck that there should be a denial of an award for this claim, but I do not adopt the reasons assigned by him in his opinion for such denial.
*430In the conduct and management of the West Virginia industrial school for boys the state exercises a governmental function. It has not by general law assumed liability for the negligence of its officers and agents in charge of that institution, or for that matter for the negligence of the officers or agents of any of the public institutions of the state. It is said that in the performance of governmental duties, the state is not amenable to individuals. I cannot escape the conviction, so well expressed by another, that “all who demand money from the treasury must show that the claim is warranted by law.”